UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7303


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JONATHAN JORDAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:09-cr-00104-BO-2)


Submitted: September 21, 2020                                 Decided: October 15, 2020


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Banumathi Rangarajan, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Jordan appeals the district court’s order reducing his prison sentence upon

his motion under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. * On appeal, he questions whether the court recalculated and applied the correct

Guidelines range removing his erroneous career offender enhancement and whether it

adequately explained its decision. The Government contends the district court did not

plainly err by reducing his sentence to 180 months, which it contends is below his non-

career offender Guidelines range. The probation officer prepared an amended presentence

report that did not recalculate Jordan’s Guidelines range. Because the district court did not

have the benefit of our decision in United States v. Chambers, 956 F.3d 667 (4th Cir. 2020),

when it decided Jordan’s motion, we vacate the order and remand for its reconsideration

after recalculating his Guidelines range in accordance with Chambers. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
         Although the district court’s written order states that the motion was denied and
gives a reason for the denial, it also reduces his sentence to 180 months; and the court’s
oral pronouncement at the hearing on the motion makes clear that it granted the motion.

                                             2